Exhibit 10.76

 

PENNYMAC INTERNAL REWAREHOUSE FACILITY    EXECUTION

AMENDMENT NO. 13

TO MASTER REPURCHASE AGREEMENT

Amendment No. 13 to Master Repurchase Agreement, dated as of October 31, 2014
(this “Amendment”), among Credit Suisse First Boston Mortgage Capital LLC (the
“Buyer”), PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Operating
Partnership, L.P., in its capacity as a seller (“POP” and together with PennyMac
Holdings, the “Sellers”), PennyMac Mortgage Investment Trust and PennyMac
Operating Partnership, L.P., in its capacity as a guarantor (each, a “Guarantor”
and collectively, the “Guarantors”).

RECITALS

The Buyer, the Sellers and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of March 29, 2012 (as amended by Amendment No. 1,
dated as of July 25, 2012, Amendment No. 2, dated as of September 26, 2012,
Amendment No. 3, dated as of October 29, 2012, Amendment No. 4, dated as of
June 1, 2013, Amendment No. 5, dated as of August 29, 2013, Amendment No. 6,
dated as of September 27, 2013, Amendment No. 7, dated as of October 1, 2013,
Amendment No. 8, dated as of December 27, 2013, Amendment No. 9, dated as of
December 31, 2013, Amendment No. 10, dated as of January 10, 2014, Amendment
No. 11, dated as of February 21, 2014, and Amendment No. 12, dated as of May 22,
2014, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”) and the related Pricing Side Letter,
dated as of March 29, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pricing Side Letter”). The Guarantors are
parties to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of March 29,
2012, by the Guarantors in favor of Buyer. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.

The Buyer, the Sellers and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Sellers and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earliest of (a) October 30, 2015, and (b) the date
of the occurrence of an Event of Default.

 

-1-



--------------------------------------------------------------------------------

1.2 deleting the definition of “PMITH” in its entirety.

1.3 adding the following definition in its proper alphabetical order:

“PennyMac Holdings” means PennyMac Holdings, LLC.

1.4 deleting all references to “PMITH” in their entirety and replacing them with
“PennyMac Holdings”.

SECTION 2. Representations and Warranties. Section 13 of the Existing Repurchase
Agreement is hereby amended by deleting subsection (11) in its entirety and
replacing it with the following:

(11) Litigation. There is no action, proceeding or investigation pending with
respect to which either Seller or either Guarantor has received service of
process or, to the best of Seller’s or either Guarantor’s knowledge threatened
against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of any Program Agreement, (B) seeking to prevent
the consummation of any of the transactions contemplated any Program Agreement,
(C) making a claim individually or in the aggregate in an amount greater than
$10,000,000, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (E) which
might materially and adversely affect the validity of the Mortgage Loans or the
performance by it of its obligations under, or the validity or enforceability of
any Program Agreement.

SECTION 3. Covenants. Section 14 of the Existing Repurchase Agreement is hereby
amended by deleting subsections (a) and (dd)(ii) in their entirety and replacing
them with the following:

a. Litigation. Seller and each Guarantor, as applicable, will promptly, and in
any event within ten (10) days after service of process on any of the following,
give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting
Seller, Guarantors or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually or in the aggregate in an amount greater than
$10,000,000, or (iii) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect. Seller
and each Guarantor, as applicable, will promptly provide notice of any judgment,
which with the passage of time, could cause an Event of Default hereunder.

(ii) Indebtedness to Adjusted Tangible Net Worth Ratio. Underlying Repurchase
Counterparty’s ratio of Indebtedness (on and off balance sheet) to Adjusted
Tangible Net Worth shall not exceed 10:1. PennyMac Holdings’ ratio of
Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth shall not
exceed 10:1. PMIT’s

 

-2-



--------------------------------------------------------------------------------

ratio of Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth
shall not exceed 5:1. PennyMac Operating Partnership, L.P.’s ratio of
Indebtedness (on and off balance sheet) to Adjusted Tangible Net Worth shall not
exceed 5:1.

SECTION 4. Events of Default. Section 15 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (k) in its entirety and replacing it with
the following:

k. Judgment. A final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Seller, Underlying
Repurchase Counterparty or any of their Affiliates by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof.

SECTION 5. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

5.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Sellers and the Guarantors;

(b) Amendment No. 8 to that certain Pricing Side Letter, dated as of the date
hereof, executed and delivered by duly authorized officers of the Buyer, the
Sellers and the Guarantors; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 6. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred and is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 8. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

-3-



--------------------------------------------------------------------------------

SECTION 9. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 11. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Sellers to Buyer under the Repurchase
Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By:  

  /s/ Adam Loskove

  Name: Adam Loskove   Title:   Vice President PennyMac Holdings, LLC, as Seller
By:  

  /s/ Pamela Marsh

  Name: Pamela Marsh   Title:   Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:  

  /s/ Pamela Marsh

  Name: Pamela Marsh   Title:   Executive Vice President, Treasurer PennyMac
Operating Partnership, L.P., as Seller and Guarantor By: PennyMac GP OP, Inc.,
its General Partner By:  

  /s/ Pamela Marsh

  Name: Pamela Marsh   Title:   Executive Vice President, Treasurer

Signature Page to Amendment No. 13 to Master Repurchase Agreement